Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the application filed on June 22, 2022 in which claims 1-19, 21-23 were presented for examination, of which claims 6, 10, and 11 were cancelled, claims 1, 7, 8, 12, and 16 were amended, and claims 21-23 were added. 

Response to Arguments
Applicant’s arguments, see Remarks filed 06/22/2022, with respect to the rejection(s) of claim(s) 1, 4-10, 12-14, and 16-17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Darby et al. (US Patent 11,224,263).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 12-14, 16-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darby et al. “Darby” (US Patent 11,224,263).
Regarding claim 1, Darby discloses a heel integration system for a shoe (2, Fig. 1), comprising: 
an insert (6, Fig. 1, 2, 4C) having a front end (see annotated Fig. 4C below) and a back end (see annotated Fig. 4C below), the insert (6) configured to be disposed in the shoe (as shown in Fig. 9), and configured to receive an AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the insert having a heel portion (see annotated Fig. 4C below) and an ankle portion (see annotated Fig. 4C below), the ankle portion having a curved wall (examiner notes as shown in Fig. 4C) with at least one recess (55) formed therein, the recess (55) configured to receive at least one projection of the AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
wherein the recess (55) is formed in an interior surface of the ankle portion (examiner notes as shown in Fig. 4C) and the recess (55) has a corresponding protrusion (Col. 10, lines: 38-42, examiner notes the “rib” is being interpreted to be a “protrusions”), the protrusion adjacent to the recess and extending outwardly from an exterior surface of the ankle portion, the recess and the projection are formed in the curved wall of the ankle portion at the back end of the insert (examiner notes rib for element 54 is shown extending outwardly from the annotated ankle portion. Although the rib for element 55 isn’t shown, it’s stated as being  present in Col. 10, lines: 38-42).  

    PNG
    media_image1.png
    280
    444
    media_image1.png
    Greyscale

Fig. 4C-Examiner Annotated


    PNG
    media_image2.png
    271
    292
    media_image2.png
    Greyscale

Fig. 4C-Examiner Annotated L-Shaped Cross Section

Regarding claim 2, Darby discloses the insert (6) is manufactured from  rubber (Col. 11, lines: 19-22).  

Regarding claim 4, Darby discloses the heel portion of the insert (see annotated Fig. 4C above) has a bottom wall co-formed with a curved side wall (see annotated Fig. 4C above).  

Regarding claim 5, Darby discloses the heel portion of the insert (see annotated Fig. 4C above) has a U- shaped profile (examiner notes when viewed from the top-down, a “U-shaped profile” is shown).  

Regarding claim 7, Darby discloses the curved wall of the ankle portion (see annotated Fig. 4C above) is disposed on a top edge of the curved side wall of the heel portion (see annotated Fig. 4C above).  

Regarding claim 8, Darby discloses the curved wall (see annotated Fig. 4C above) has a U-shaped profile (examiner notes when viewed from the top-down, a “U-shaped profile” is shown).  

Regarding claim 9, Darby discloses the insert (6) has an L-shaped cross section (see annotated Fig. 4C above).  

Regarding claim 12, Darby discloses the at least one recess (55) is disposed along a height of the ankle portion (see annotated Fig. 4C above).  

Regarding claim 13, Darby discloses the at least one recess (55) is disposed along an entire height of the ankle portion (examiner notes the limitation is as shown in annotated Fig. 4C above) .  

Regarding claim 14, Darby discloses the at least one recess (55) includes a plurality of recesses (examiner notes a “plurality of recesses” are shown in Figs 1-4C).  

Regarding claim 16, Darby discloses a combination (2, Fig. 2), comprising: 
a shoe (combination of 12 and 4); and 
a heel integration system including an insert (6, Fig. 1, 2, 4C) having a front end (see annotated Fig. 4C above) and a back end (see annotated Fig. 4C above), the insert (6) disposed in the shoe (as shown in Fig. 1, 2, 8), and configured to receive an AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the insert having a heel portion (see annotated Fig. 4C above) and an ankle portion (see annotated Fig. 4C above), the ankle portion having a curved wall (examiner notes as shown in Fig. 4C) with at least one recess (55) formed on an interior surface thereof (examiner notes as shown in Fig. 4C), the recess (55) configured to receive at least one projection of the AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein the recess (55) is formed in an interior surface of the ankle portion (examiner notes as shown in Fig. 4C) and the recess (55) has a corresponding protrusion (Col. 10, lines: 38-42, examiner notes the “rib” is being interpreted to be a “protrusions”), the protrusion adjacent to the recess and extending outwardly from an exterior surface of the ankle portion, the recess and the projection are formed in the curved wall of the ankle portion at the back end of the insert (examiner notes rib for element 54 is shown extending outwardly from the annotated ankle portion. Although the rib for element 55 isn’t shown, it’s stated as being  present in Col. 10, lines: 38-42).  


    PNG
    media_image3.png
    166
    366
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated

Regarding claim 17, Darby discloses a heel of the shoe (see annotated Fig. 2 above) has substantially no padding (examiner notes “substantially no padding” is shown in annotated Fig. 2).  

Regarding claim 18, Darby discloses a sole of the shoe (30, Fig. 3) has padding (98, 106, 108, Fig. 8) that extends from a toe of the shoe to the insert (examiner notes as shown in Fig. 8).  

Regarding claim 22, Darby discloses the curved wall of the ankle portion (see annotated Fig. 4C above) is disposed on a top edge of a curved side wall of the heel portion (see annotated Fig. 4C above), and the curved wall has a U- shaped profile (examiner notes when viewed from the top-down, a “U-shaped profile” is shown), the insert has an L-shaped cross section (see annotated Fig. 4C above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Darby in view of Campbell et al. “Campbell” (US PG Pub. 2002/0162250).
Regarding claim 3, Darby discloses the invention substantially as claimed above.
Darby does not disclose the insert is manufactured from one of polycarbonate, acrylonitrile butadiene styrene, polyethylene terephthalate, polypropylene, silicone, and rubber.
However, Campbell teaches yet another insert, wherein Campbell teaches an insert (210, Fig. 2) is made from silicone (Par. 0061, lines: 3-4 and 13-14).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use silicone as taught by Campbell as the material for the insert of Darby. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because silicone was a well-known material for inserts as taught by Campbell, in order in enhance user comfort when the insert is worn.

Claims 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Darby.
Regarding claim 15, Darby discloses the invention substantially as claimed above. 
Darby does not explicitly disclose at least one recess is capsule shaped.
It is noted that shape of the claimed at least one recess was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed recess was significant.). Please note that in the instant application, Par. 0044, pages 8-9, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 21, Darby discloses the heel portion of the insert (see annotated Fig. 4C above) has a bottom wall co-formed with a curved side wall (see annotated Fig. 4C above), and the at least one recess (55) is disposed along a height of the ankle portion (see annotated Fig. 4C above).
Darby does not explicitly disclose at least one recess is capsule shaped.                              
It is noted that shape of the claimed at least one recess was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed recess was significant.  Please note that in the instant application, Par. 0044, pages 8-9, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 23, Darby discloses the heel portion of the insert (see annotated Fig. 4C above) has a bottom wall co-formed with a curved side wall (see annotated Fig. 4C above), and the at least one recess (55) is disposed along a height of the ankle portion (see annotated Fig. 4C above).
Darby does not explicitly disclose at least one recess is capsule shaped.                              
It is noted that shape of the claimed at least one recess was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed recess was significant.). Please note that in the instant application, Par. 0044, pages 8-9, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Darby in view of Hung (US PG Pub. 2017/0295884).
Regarding claim 19, Darby discloses the invention substantially as claimed above.
Darby does not disclose the insert is affixed to the shoe via stitching.
However, Hung teaches yet another insert, wherein Hung teaches an insert (5, Fig. 1 and 2) is affixed to the shoe (150) via stitching (Par. 0025, lines: 13-15).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use stitching as taught by Hung as the fastening means of affixing the insert to the shoe as disclosed by Darby. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because stitching was a well-known fastening means for footwear as taught by Hung, in order to have a stronger securement and prevent the insert from moving while the users foot is in the shoe (Par. 0025, lines: 9-13).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                      
/Timothy K Trieu/Primary Examiner, Art Unit 3732